Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claim 9 is/are amended, claims 10-15 is/are cancelled.  Currently claims 1-9 are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al (20090056644) in view of Otani et al (20210405117).
Regarding claims 1, 5 and 9, Phillips discloses a storage-type water heater comprising: a tank 105 configured to contain a fluid; a powered anode 145 (Para 24) disposed in the fluid; and an electronic processor 200 configured to receive a current measurement (Para 30 at CON1) of the powered anode, determine whether the current measurement exceeds a maximum threshold (Step 703, Fig 7, Para 47,48), record, when the current measurement exceeds the maximum threshold, a tank potential measurement (Para 47) determine, based on the recorded tank potential measurement, a predicted time (Para 50) to tank failure(abstract), and output an alert corresponding to the predicted time to tank failure (signal based on remaining time, Para 40).
Phillips disclose predicting tank failure time (first and second thresholds, Fig 7) based upon potential measurement at maximum current but fails to disclose predicting tank failure time based upon trendline of plurality of potential measurements. Otani, Fig. 2, Para 14, teaches predicting time to system failure (reaching failure threshold L2) based upon extrapolation of trendline of plurality of degradation characteristic measurements (Vr).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have provided the system disclosed by Phillips with predicting system (tank in case of Philips) failure time based upon extrapolation of trendline of plurality of potential measurements as taught by Otani as an art-recognized functionally equivalent substitute tank failure time prediction yielding predictable results of providing early warning of imminent failure.
As to claim 2, the electronic processor is configured to determine threshold based on an adjustment factor (Para 6, the threshold is adjusted depending upon the type of water or the source of the water stored in the water storage tank) based on at least one characteristic of the water heater.
As to claim 3, the adjustment factor is based on a characteristic related to composition of the metal of the water storage tank (claim 29 of Philipps).
As to claim 4, the at least one characteristic for adjustment includes (Para 52) duration of operation (duty cycle) of the water heater.
As to claim 6, the electronic processor is configured to determine threshold based on an adjustment factor (Para 6) which is based on a characteristic related to conductivity of the water storage tank (claim 31 of Philipps).
As to claim 7, the electronic processor is configured to determine threshold based on an adjustment factor (Para 6) which is based on a characteristic on a characteristic related to conductivity of the water storage tank (claim 31 of Philipps).
As to claim 8, Phillips as modified discloses providing a warning 705 based on estimated time (the predicted time to tank failure is less than one year) remaining (Para 40,49,50) but fails to disclose remaining time warning set at claimed optimal range. Thus, as the general conditions of the claim are disclosed it is not considered inventive to disclose optimum or workable ranges of the remaining time warning claimed optimal range. Accordingly, it would have been obvious to one having ordinary skill in the art at the time before invention was effectively filed to have used the claimed optimal ranges, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  Applicants' written description fails to allege that the improvements would have been unexpected. Furthermore, there is nothing in the record before us to indicate that the selection of such dimensions would have been beyond the technical grasp of a person of ordinary skill in the art. Furthermore, an invention is not be decided on the narrow issue of degree, and that the mere changing of form, proportions, or size will not alone constitute 'invention.' Swenson v. Boos, 156 F.2d 338 (8 Cir. 1946). This is true even though the change brought about better results. Midland Flour Milling Co. v. Bobbitt, 70 F.2d 416 (8 Cir. 1934). Criticality of a range is generally established by showing that the results achieved are unexpected relative to the prior art results. In re Geisler, 116 F.3d 1465, 1469-70 (Fed. Cir. 1997). To the extent that improved properties were achieved, "[m]ere improvement in properties does not always suffice to show unexpected results." In re Soni, 54 F.3d 746, 751. 
Response to Arguments
Applicant's arguments filed 09/19/2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Otani is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both Philips and Otani are related to failure prediction based on measured characteristics.
Applicant’s arguments that “insulation breakdown within a motor is not at all analogous to corrosion of a water heater tank” are not persuasive since Otani is cited to show incorporation of  predicting system (Tank in case of Philips) failure time based upon extrapolation of trendline of plurality of potential measurements.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atif Chaudry at phone number 571-270-3768.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, or Craig Schneider can be reached at 571-272-3607, or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ATIF H CHAUDRY/Primary Examiner, Art Unit 3753